ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 03/10/2022, which have been entered. As filed by Applicant: Claims 1, 3-7 are pending for examination and are currently amended. Claim 2 has been canceled. Claims 8-12 were previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claim 1 for informalities is withdrawn in view of Applicant’s amendment to the claim.

Response to Arguments
4.	Applicant’s arguments, filed 12/10/2021, with respect to the Office’s rejection of claims 1-7 under 35 U.S.C. 103 set forth in the Non-Final Rejection dated 12/10/2021, have been fully considered and are persuasive. The prior art rejection of the claims has been withdrawn. 

Election/Restrictions
5.	This application is in condition for allowance except for the presence of claims 8-12, directed to a method for manufacturing an electric connector, non-elected without traverse on 09/09/2021.  Accordingly, claims 8-12 have been cancelled.
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Cancel claims 8-12.	

Allowable Subject Matter
7.	Claims 1 and 3-7 are allowed.

8.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, Hasegawa (US 2005/0173731 A1), Ogawa (JP H6-251848; citations to its translation), and Fujifilm Corp. (JP 2009-289730 A), already of record, for the detailed reasons presented in Applicant’s Remarks filed on 03/10/2022.
In agreement with Applicant’s arguments, the prior art does not teach, disclose or reasonably suggest an electric connector disposed between two connection terminals, the electric connector comprising: a plurality of metal wires extending through a resin layer and arranged at equal intervals along a same direction, wherein the metal wires each have a rectangular shape with a short side length (L1) of 0.01µm to 0.5µm, a long side length (L2) of 0.1µm to 10 µm and that the ratio L1/L2 of the two lengths is 0.001 to 0.7, as required by independent claim 1. 
It is noted that the prior paragraph paraphrases the electric connector product recited in claim 1 to highlight patentable features. The instant claims were (and should be) interpreted based on Applicant’s exact claim language filed on 03/10/2022.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Hasegawa, Ogawa and/or Fujifilm Corp. to arrive at the claimed electric connector as a whole with its required combination of features, novel elements of which are the specific lengths of the short sides and long sides of the rectangular shapes and ratio comparing the two. Applicant discusses these claim elements on pgs. 8-11 of their Remarks filed on 03/10/2022.
One of ordinary skill in the art would not find the instantly claimed product limitations to be obvious variants of the prior art teachings and other known electric connectors. In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 13, 2022